Citation Nr: 1411517	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to September 2, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Margaret Ann Matthews


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 2001 to May 2002 and from December 2003 to February 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran did not timely appeal the August 2008 decision denying service connection for PTSD and no new and material evidence was received within the appeal period; therefore the rating decision became final.  

2. The Veteran filed to reopen his claim for service connection for an acquired psychiatric disability, to include PTSD, on September 2, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior September 2, 2009 for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is entitled to an effective date earlier than September 2, 2009 for the grant of service connection for PTSD.

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

To appeal a rating decision, a claimant must timely file a notice of disagreement and substantive appeal.  38 C.F.R. § 20.302.  For a notice of disagreement to be timely, a claimant or his representative must file the notice of disagreement with the agency of original jurisdiction (AOJ) within one year from the date that the agency mails the notice of determination to the claimant.  If a notice of disagreement is not timely filed, the determination becomes final.  38 C.F.R. § 20.302(a).

In cases where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).   In this case, the evidence does not show that any service records were added to the Veteran's file subsequent to when VA first decided his claim.

The record reflects that the Veteran's original claim for service connection for PTSD was denied in August 2008.  The Veteran did not file a notice of disagreement within one year from the date that the RO mailed the notice of the determination.  Further, no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.  Therefore, the August 2008 decision denying service connection for PTSD became final and cannot be revised absent a finding of clear and unmistakable error.  

The record reflects that on September 2, 2009 the Veteran called the VA to request to reopen his claim for service connection for PTSD.

In February 2010 the RO reopened the Veteran's claim and granted service connection for PTSD effective September 2, 2009.

As the August 2008 decision is final, the proper effective date for the current grant of service connection is the date of the reopened claim.  In this case, the Veteran called requesting to reopen his claim for service on September 2, 2009.  Therefore, September 2, 2009 is the correct effective date regardless if the Veteran's condition actually began earlier.

Based on the forgoing, the Board finds the preponderance of the evidence is against entitlement to an effective date earlier than September 2, 2009 for service connection for PTSD.  As the preponderance of the evidence is against the Veteran's claim for an earlier effective date, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for PTSD.  Thus, the claim, as it arose in its original context, has been granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that the Veteran was provided VCAA notice in September 2009 after filing his claim to reopen that discussed how effective dates are assigned in the event that service connection is established.

Instead of issuing an additional VCAA notice letter with regard to downstream issues, the provisions of 38 U.S.C.A. § 7105(d) require that if the disagreement is not resolved, the VA issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in May 2010, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning an earlier effective date were discussed.  

The Board also finds that VA has complied with the VCAA's duty to assist.  The VA has obtained or associated with the claims file all relevant records pertinent to the issue of the proper effective date.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the duties to notify and assist.


ORDER

An effective date prior to September 2, 2009 for the grant of service connection for PTSD is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


